An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-80
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014




IN THE MATTER OF:                             Rockingham County
                                              Nos. 13 J 82–84
S.C.R., A.C.R., & G.C.W.



      Appeal by respondent-mother from orders entered 24 October

2013 by Judge James A. Grogan in Rockingham                     County    District

Court.    Heard in the Court of Appeals on 16 June 2014.


      No brief filed for petitioner-appellee Rockingham County
      Department of Social Services.

      Leslie Rawls for respondent-appellant mother.

      Parker Poe Adams & Bernstein LLP, by Eric D. Welsh, for
      guardian ad litem.


      HUNTER, JR., Robert N., Judge.


      Respondent-mother         appeals      from    the     district      court’s

adjudication       order     concluding       that     her    children      S.C.R.

(“Scott”),1 A.C.R. (“Amy”), and G.C.W. (“Gail”) were neglected



1
  Pseudonyms are used for ease of reading and to protect the
identity of the juveniles.
                                             -2-
juveniles, as well as the court’s resulting disposition order.

After careful review, we affirm.

       On 10 June 2013, the Rockingham County Department of Social

Services (“DSS”) obtained nonsecure custody of Scott, Amy, and

Gail   and   filed       a    juvenile      petition       alleging   that     they      were

neglected     and       dependent       juveniles.          DSS    filed      an      amended

petition the same day with more detailed factual allegations.

According to the petition, respondent-mother left the children

with her mother (hereinafter, the “grandmother”) on 3 May 2013.

One-year-old Scott became ill, and the grandmother took Scott to

the emergency room.                However, the grandmother had difficulty

obtaining medical treatment for him because respondent-mother

failed to make necessary arrangements, and DSS was notified.

Additionally,        all       three      children         were    behind        on     their

vaccinations and had not seen a physician in a year.

       The petition also alleged that respondent-mother’s home was

unfit for the children.                 According to the petition, it lacked

electricity       and    respondent-mother           had    no    income    to     have   it

restored or to pay rent.                Respondent-mother kept four dogs and

two cats in the home, and allowed them to urinate and defecate

inside.       A     social         worker    visited        the   home      and       advised

respondent-mother            not   to   bring      the   children     back,    given      the
                                           -3-
home’s condition.          The social worker reported that the odor of

animal    feces    and     urine    was    so    strong       he    had     to    leave   the

residence.        Following        this    visit,      DSS    and        respondent-mother

agreed that the children would remain in a placement with the

grandmother.

       According to the petition, respondent-mother was                              offered

in-home services in mid-May 2013, but respondent-mother missed

the meetings to discuss a service agreement with Lacey Johnston,

a social worker.            Respondent-mother then became uncooperative

with DSS and unsupportive of the children’s placement.                                    The

petition further alleged that on 6 June 2013, respondent-mother

attempted to forcibly remove her children from the grandmother’s

home     and    physically     assaulted         her     teenage         brother    in    the

process.

       Following     a     hearing,       the    trial       court       adjudicated      the

children       neglected    after    concluding        that        DSS    had    proven   the

allegations      contained     in    the    petition         by    clear,       cogent,   and

convincing       evidence.          The     court,       however,          dismissed      the

dependency allegation, determining the children were not in need

of   assistance     or     placement      because      there       was     an    appropriate

alternative       child    care     arrangement        with       the     grandmother     and

stepfather.        N.C. Gen. Stat. § 7B-101(9) (2013).                            The trial
                                        -4-
court entered a written order on 24 October 2013                      containing

findings of fact that closely tracked the allegations contained

in DSS’s amended petition.        In a separate disposition order, the

trial court continued custody of Scott and Gail with DSS.                   Amy’s

father had been given temporary custody of Amy on 1 July 2013,

and the trial court gave him full custody in the disposition

order.    Respondent mother gave notice of appeal on 13 November

2013.

      Respondent-mother       argues    that   the   trial    court    erred    by

failing   to   make    proper     findings     of    fact    to   support      its

adjudication of neglect.        Specifically, respondent-mother argues

that the trial court’s substantive findings of fact are copied

almost verbatim from the allegations contained in the petition.

      We have previously held that Rule 52 of the North Carolina

Rules of Civil Procedure “requires three separate and distinct

acts by the trial court: (1) find the facts specially; (2) state

separately the conclusions of law resulting from the facts so

found; and (3) direct the entry of the appropriate judgment.”

In re Anderson, 151 N.C. App. 94, 96, 564 S.E.2d 599, 601–02

(2002) (citing N.C. R. Civ. P. 52(a)(1)).                    “Thus, the trial

court must, through ‘processes of logical reasoning,’ based on

the   evidentiary     facts    before    it,   ‘find   the     ultimate     facts
                                        -5-
essential to support the conclusions of law.’”                      In re O.W., 164

N.C. App. 699, 702, 596 S.E.2d 851, 853 (2004) (quoting In re

Harton, 156 N.C. App. 655, 660, 577 S.E.2d 334, 337 (2003)).

The   findings     “must   be     the   ‘specific        ultimate        facts     .   .   .

sufficient    for    the    appellate        court       to     determine       that   the

judgment     is    adequately      supported        by        competent        evidence.’”

Anderson,    151    N.C.   App.    at   97,   564    S.E.2d       at     602    (citation

omitted).      As a result of the foregoing principles, we have

stated that “the trial court’s findings must consist of more

than a recitation of the allegations” contained in the juvenile

petition.     O.W., 164 N.C. App. at 702, 596 S.E.2d at 853 (citing

Anderson, 151 N.C. App. at 97, 564 S.E.2d at 602).

      Respondent-mother         cites   to    both       O.W.      and     Anderson        in

support of her argument.           In each case, this Court reversed the

adjudication order.         Id. at 704, 596 S.E.2d at 854; Anderson,

151 N.C. App. at 100, 564 S.E.2d at 603.                        In O.W., fifteen of

the trial court’s twenty findings were “a verbatim recitation of

the facts stated in DSS’s petition for abuse and neglect, some

of which [were] unsupported by any evidence.”                       Id. at 702, 596

S.E.2d at 854.        Moreover, several of the findings “[were] not

even really facts as they simply recite[d] what some unknown

source     said . . . .”          Id.     Another         finding        was     similarly
                                   -6-
deficient in that it merely recited a social worker’s testimony.

Id. at 703, 596 S.E.2d at 854.        In Anderson, the trial court’s

order   contained   only   three   findings    of   fact,   two   of   which

“merely recite[d] that DSS filed a petition and that service was

proper . . . .”     Anderson, 151 N.C. App. at 97, 564 S.E.2d at

602.    The third finding stated that “[t]he grounds alleged for

terminating the parental rights are as follows” and proceeded to

list the grounds and case history.            Id. at 97, 564 S.E.2d at

602.    In each instance, this Court held that the findings of

fact were a mere recitation of the allegations in the petition.

Id. at 97, 564 S.E.2d at 602; O.W., 164 N.C. App. at 702–03, 596

S.E.2d at 854.

       We find O.W. and Anderson to be distinguishable from the

instant case.     We acknowledge that several of the trial court’s

findings are verbatim recitations of DSS’s petition allegations.

However, some of the allegations were omitted entirely from the

order, and several findings contain language which was altered

from that of the petition.     Unlike O.W. and Anderson, all of the

trial court’s findings are phrased as findings of fact, not

allegations or statements that recite what an unknown source

said.    See O.W., 164 N.C. App. at 702–03, 596 S.E.2d at 854;

Anderson, 151 N.C. App. at 97, 564 S.E.2d at 602.           Most notably,
                                       -7-
the trial court specifically declined to find that the children

were dependent juveniles, and the corresponding allegation was

omitted from the order.

       Most importantly, all of the trial court’s findings of fact

are supported by evidence in the record, and respondent-mother

does    not   challenge    the    evidentiary     support    for   any    of    the

findings.      During the adjudicatory phase of the hearing, six

witnesses testified for DSS:          two social workers involved in the

case,    respondent-mother,         the      children’s     grandmother,        the

grandmother’s husband, and the father of Scott and Amy.                         The

testimony     of   DSS’s   witnesses      provide   ample    support     for    the

findings contained in the trial court’s order, despite the fact

that they closely track, or repeat, the allegations contained in

the petition.

       We therefore find the trial court’s findings sufficient to

support the adjudication of neglect.             The trial court found that

respondent-mother had taken her three children to live with the

grandmother because she could no longer care for them.                   A social

worker    confirmed    that      respondent-mother’s      residence      was    not

suitable,     as   respondent-mother      allowed   her     dogs   and   cats    to

urinate and defecate inside.              Additionally, the residence did

not have electricity, respondent-mother did not have income to
                                               -8-
restore it, and she also had been evicted from her previous

apartment.

       In     addition      to    the     problems      with       her    home,       the       trial

court’s findings show that respondent-mother failed to provide

her children with medical care, despite having Medicaid coverage

for them.           At the time of the petition, the children had not

seen     a    physician          in   a     year     and      were       behind       on        their

vaccinations.         While acknowledging that her children were not up

to date on vaccinations, respondent-mother informed the social

worker       that    her    animals       were     up    to    date       on   their        shots.

Additionally,         the    grandmother           needed     to     take      Scott       to    the

emergency room and had difficulty obtaining treatment because

respondent-mother failed to make appropriate arrangements for

his care.

       Lastly, the trial court found that respondent-mother was

interfering with the children’s placement.                            She was hostile to

her mother and threatened to remove the children.                                 Respondent-

mother’s hostility culminated in an incident on 6 June 2013,

during which respondent-mother attempted to forcibly remove the

children      and     assaulted       her      teenage      brother       in    the    process.

Based    on    the    foregoing,          we   conclude       that       the   trial       court’s

findings of fact are sufficiently specific for this Court to
                               -9-
determine that the order is supported by competent evidence.

See Anderson, 151 N.C. App. at 97, 564 S.E.2d at 602.         We

therefore reject respondent-mother’s argument.

    In her second argument, respondent-mother contends that the

trial court erred by entering a dispositional order where there

was no proper adjudication order.    Because we affirm the trial

court’s adjudication, we need not address this argument.

    Affirmed.

    Chief Judge MARTIN and Judge ELMORE concur

    Report per Rule 30(e).